John B. Robbins, Judge. The appellant, Quay Beeson, suffered an acute myocardial infarction while working at his job for appellee, Landcoast. The Administrative Law Judge found that his heart attack was compensable. Landcoast appealed to the full Commission, which reversed the Administrative Law Judge. It held that Beeson failed to prove that his heart attack was causally related to his employment. Beeson appeals, contending that the Commission’s decision is not supported by substantial evidence. We disagree and affirm. At the time of his heart attack, Beeson was 65 years old and had a family history of heart disease. He had worked for Landcoast for approximately seven years as an insulator. On the morning of his heart attack, Beeson began his work day at 7:00 a.m. For the first couple of hours that morning, he carried boxes of insulation from a warehouse to the job site, a distance of about a quarter of a mile. An electric hoist lifted the boxes to the third floor of the building where Beeson unloaded them. After unloading for about thirty minutes, Beeson began to experience symptoms of a heart attack and was taken to a hospital. He was diagnosed with coronary artery disease caused by arteriosclerosis, which resulted in the myocardial infarction. The issue presented on this appeal is whether there is any substantial evidence to support the Commission’s holding that Beeson’s heart attack was not causally related to his employment with Landcoast. In reaching its decision, the Commission considered the opinions of four physicians, Dr. Abdul Waheed, Dr. James Hurley, Dr. Thomas Pullig and Dr. James Doherty. Three of these doctors opined that Beeson’s heart attack was precipitated by his work, while the fourth doctor was of the opinion that it was not. Dr. Waheed, a cardiologist, premised his opinion that Beeson’s employment precipitated his heart attack, at least in part, on his misunderstanding that the heart attack occurred while Beeson was climbing stairs at work. Dr. Hurley, a cardiologist, admitted that he did not know where Beeson was when his pain began, but was of the opinion that if his pain began when he was at work then his job caused it. Dr. Pullig did not state the activities which he understood Beeson was performing on his job at the time of the heart attack, but opined that his employment precipitated the attack. He based this conclusion on his general statement that “it is established that physical exertion can precipitate a heart attack.” Dr. Doherty, a professor of medicine and pharmacology at the University of Arkansas for Medical Science and Director of Cardiovascular Research at the V. A. Medical Center, reviewed Beeson’s medical records and a transcript of his deposition. His report notes that Beeson’s arteriosclerosis took many years to develop and that Beeson had a family history of heart disease. It was his opinion that there was no relationship between Beeson’s heart disease and his work, except in a temporal sense, in that he was on his job when he experienced his first symptoms.  A heart attack is compensable only if there is a causal connection between the heart attack and one’s employment; and when it is established that the employee was putting forth unusual exertion at the time of the heart attack it is ordinarily held that the requirement of causal connection has been met. Fowler v. McHenry, 22 Ark. App. 196, 737 S.W.2d 663 (1987). Absent “unusual exertion” the applicable test is whether the required exertion producing the injury is too great for the employee undertaking the work, whatever the degree of exertion or the condition of his health, provided the exertion is either the sole or contributing cause of the injury. Fowler, supra.  When reviewing a decision of the Workers’ Compensation Commission on appeal, we must view the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Commission’s findings and affirm if those findings are supported by substantial evidence. Shaw v. Commercial Refrigeration, 36 Ark. App. 76, 818 S.W.2d 589 (1991). In making our review we recognize that the Commission has the duty of weighing medical evidence as it does any other evidence, and if the evidence is conflicting, the resolution of the conflict is a question of fact for the Commission. Mack v. Tyson Foods, Inc., 28 Ark. App. 229, 771 S.W.2d 794 (1989). On appeal to this court, the issue is not whether we might have reached a different result or whether the evidence would have supported a contrary finding; if reasonable minds could reach the Commission’s conclusion, we must affirm its decision. Bearden Lumber Co. v. Boyd, 7 Ark. App. 65, 644 S.W.2d 321 (1983).  We may well have decided this case differently if our standard of review was to weigh the evidence and determine where the preponderance of the evidence lay. However, this is not our function. Although three medical experts were of the opinion that Beeson’s employment precipitated his heart attack, it is obvious that the Commission found Dr. Doherty’s opinion to be more credible. We hold that Dr. Doherty’s report constitutes substantial evidence in support of the Commission’s decision. Consequently, we must affirm the Commission’s holding that Beeson’s myocardial infarction was not casually related to his employment. Affirmed. Mayfield and Rogers, JJ., dissent.